17 N.Y.3d 875 (2011)
957 N.E.2d 1137
933 N.Y.S.2d 635
2011 NY Slip Op 7258
DALLAS M. GROVE, Appellant,
v.
CORNELL UNIVERSITY et al., Respondents.
No. 239 SSM 33
Court of Appeals of New York.
Decided October 18, 2011.
*876 Lipsitz Green Scime Cambria LLP, Buffalo (John A. Collins of counsel), for appellant.
Levene Gouldin & Thompson, LLP, Binghamton (John L. Perticone of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The judgment appealed from and the order of the Appellate Division brought up for review should be modified, without costs, by denying defendants' motion for summary judgment seeking dismissal of plaintiff's Labor Law § 240 (1) claim and, as so modified, affirmed.
*877 Triable issues of fact exist as to whether defendants failed to provide an adequate safety device to plaintiff in violation of Labor Law § 240 (1) or whether plaintiff's conduct was the sole proximate cause of his injuries.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), judgment appealed from and order of the Appellate Division brought up for review modified, etc.